Citation Nr: 1115434	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk





INTRODUCTION

The Veteran had active military service from July 1971 to April 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of an August 2007 rating decision in which the Department of Veterans Affairs Regional Office (RO) in Wichita, Kansas granted service connection for PTSD and awarded an evaluation of 10 percent, effective from August 25, 2006, for this disability.

FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an increased disability rating of 30 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals For Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in September 2006.  This letter informed the Veteran of what evidence was required to substantiate the underlying service connection issue and of his and VA's respective duties for obtaining evidence with regard to that claim.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In any event, by the August 2007 rating action, the RO granted service connection for PTSD and awarded a compensable 10 percent evaluation for this disability.  The current appeal arises from the Veteran's disagreement with the initial 10 percent rating assigned to his PTSD.  The Court has held that the VCAA notice provisions are not applicable in cases (as here) where the underlying service connection for issue has been granted and the current issue on appeal is one for a downstream issue-e.g., an increased rating.  Dingess, supra.  

Furthermore, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, statements from the Veteran, a statement from the Defense Personnel Records Information Retrieval System (DPRIS), VA treatment records, statements from VA examiners, and VA examination reports.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in August 2007 and January 2009.  The reports from these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate his claim has been obtained.  

Additionally, the Board notes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.

Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected PTSD due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examination conducted during the current appeal and treatment records, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

As noted above, the Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125- 26 (1999).  Consequently, the Board will evaluate the Veteran's PTSD disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  According to the applicable rating criteria, a 10 percent rating will be awarded with evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2010).

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM IV).  A GAF score of 41 to 50 is illustrative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Further, a GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
According to post-service records, a VA treatment note from July 2006 indicated that a diagnosis of PTSD for the Veteran had not been ruled out.  Further, in an August 2006 VA treatment note, the Veteran reported that he had about five nightmares that month.  He stated that he would wake up scared.  He reported no panic attacks, however, he noted that he was angry and irritable often.  The examiner diagnosed the Veteran with an anxiety disorder, to include PTSD and a chronic panic disorder.  

Then, in August 2007, the Veteran was afforded a VA examination.  The Veteran reported that he suffered from PTSD symptoms that included nightmares of his trauma, poor sleep, being distrustful of other people, intrusive thoughts, avoiding crowds, problems with anger, and hypervigilance.  

The Veteran reported his traumatic stressors come from episodes of race riots that occurred when he served on the U.S.S. Kitty Hawk.  He stated that he "feared for his life."  He noted that he felt resentment that he had been misled because he was told he was going to be deployed for only six months, however, his deployment was extended.  He reported that he was never wounded in-service.  The examiner opined that the overall level traumatic stress the Veteran suffered from was "in the high moderate to severe range."  The Veteran denied any trauma after his military service.

Additionally, the Veteran indicated that he had worked over 20 jobs since he left the military.  He stated that he had been unemployed three or four years at a time.  Further, he noted that he had not held a job for longer than five years.  The Veteran stated that he had been married for three years.  He reported a great relationship with his children.  He noted that he had no social activities, however, on his leisure time he liked to shoot pool and fish.  He stated that he avoids crowds.  He noted that he was being treated by a psychiatrist at the Topeka VA hospital.

Examination revealed that the Veteran was groomed adequately.  He was cooperative with the examiner and the examination process.  The Veteran reported that his thought process difficulty depended on his level of interest in the subject.  His communication was clear and intelligible.  He denied auditory and visual hallucinations.  No overt delusions were apparent.  He showed no signs of psychosis.  The Veteran was noted to have good eye contact throughout the examination.  He denied suicidal and homicidal ideas, thoughts, plans, or intentions.  The Veteran reported no problems with daily activities.  There was no indication of disorientation.  He understood the purpose of the examination.  The Veteran was able to recall three of three items presented verbally, with a five minute delay.  He reported some difficulty with long-term memory, however, the examiner noted he was able to give an adequate history for the purpose of the examination.  He denied ritualistic behavior of an obsessive-compulsive nature.  His speech was clear and coherent.  He did report a history of panic attacks in the past, mostly when he was around crowds of people.  He stated that his current medication was helpful.  The Veteran denied being depressed.  The examiner opined that the Veteran evidenced a classic PTSD pattern of anxiety involving hypervigilance and a diffuse free-floating anxiety. He had no difficulty with impulse control.  The Veteran indicated he averaged about four to five hours of sleep a day, however, some weeks he got very little sleep.  The Veteran's GAF score was 50.  

Consequently, the examiner concluded that the Veteran met the DSM-IV diagnostic criteria for PTSD.  Furthermore, the examiner opined that the Veteran showed classic changes in symptomatology and functional status after his exposure to the traumatic event.  In addition, it was noted that the "[Veteran's] PTSD was clearly caused by his trauma while serving in the Navy."  The examiner concluded and stated that this "[p]rognosis is guarded due to the presence of multiple conditions, each of which reduce his functional status overall."  [Other disorders included chronic pain, morbid obesity, and the possibility of the Veteran having a bipolar-II disorder].

The Board also notes that in December 2008 a VA treating psychiatrist wrote that the Veteran has been a patient of the VA medical center since February 2006.  See S.B., M.D. letter from December 2008.  He stated that he agreed that the Veteran's PTSD was from his in-service stressors.  The examiner noted that the Veteran suffered from flashbacks, panic attacks, and nightmares.  Further, the examiner noted that the Veteran cannot go into crowds because he had an exaggerated startled response.  In addition, he stated that the Veteran was unable to work and he requested the Veteran's current 10 percent rating be reevaluated because of the chronicity and severity of his condition.

The Veteran was afforded a second VA examination in January 2009.  The Veteran reported that his recent treatments have been good and effective.  He stated that he was doing better lately such as sleeping better and was less troubled by disturbing dreams.  He reported that he was doing very well with his marriage and family life.  The Veteran denied having any social relationships with anyone else other than with members of his family.  He noted that he liked to do outdoor activities either alone or with his children and he enjoyed those times.

Examination revealed that the Veteran was casually dressed.  His psychomotor activity and speech were both unremarkable.  His attitude towards the examiner was cooperative, friendly, relaxed and attentive.  His affect was normal.  It was noted that the Veteran's behavior was normal and though his mood was anxious it was good.  His attention was intact through the examination.  He was able to do serial 7's and was able to spell the word "world" correctly forwards and backwards.  There was no indication of disorientation.  It was noted that his thought process was unremarkable.  His thought content was unremarkable but it was noted that he was preoccupied with one or two topics.  It was noted that he did not suffer from delusions.  He had good judgment and he understood the outcome of his behavior.  The Veteran was of average intelligence and he understood that he had a problem.  He was noted to have sleep impairment due to disturbing dreams.  He was able to interpret proverbs appropriately.  The Veteran was noted to have obsessive and ritualistic behavior.  He had suffered panic attacks, however he had no homicidal or suicidal thoughts.  His impulse controls were good.  He had an episode of violence.  He was able to maintain minimal personal hygiene.  It was noted that the one daily activity that he had problems with was shopping due to his inability to be around crowds.  His memory was normal, the Veteran was able to remember the words pencil, car, and watch for several minutes.  

Furthermore, it was noted that the Veteran had recurrent, intrusive and distressing recollections of the traumatic event.  He tended to avoid thoughts, feeling, conversations, activities, places or people that remind him of the traumatic event.  The Veteran had a feeling of detachment or estrangement from others.  He had difficulty getting to sleep, staying asleep, was hypervigilant, and had an exaggerated startle response.  It was noted that his trouble sleeping negatively affected his ability to have energy for work or other activities.  He reported occasional periods of doing alright and he was sleeping and feeling better do to his new medicine regime.  The Veteran stated that he got a rush feeling when he is around black people or large groups of people due to the traumatic event.  The examiner noted that this contributed to his avoidance of social contact, including contacts with people in work settings.  Further, it was noted that his nightmares are the most troubling aspect of his functional difficulty and had contributed to his sleep disturbances, which had interfered with his ability to keep a job.  He was retired but it was noted that this was due to his current physical and psychiatric condition.  The Veteran's GAF score was 55.

The examiner opined that the Veteran did meet the DSM-IV stressor criterion for PTSD.  Additionally, the examiner opined that the Veteran's current GAF was a slight improvement from the GAF score from his initial PTSD examination in October 2007.  Furthermore, the examiner noted that changes in the functional status and quality of life of the Veteran from since the last examination included that he was easily angered and was prone to get in conflict with others, he had sleep problems, he was chronically irritable due to his sleeping problems, he avoided social contacts, and he only had relationships with members of his family.  The examiner opined that the "Veteran's [reported] sleep problems and avoidance of others appear to be directly related to trauma incidents and subsequent associated symptomatology."  It was noted that even though the Veteran had recently shown steady improvement in functioning, he still remained unable to function in work settings.  Further, the examiner noted the Veteran's inability to function in work settings was due to his chronic sleeplessness, which was related to his disturbing dreams, and to his social avoidance.  The Board notes that the examiner also stated that the Veteran's sleep apnea could be a contributing factor to his sleeping problems.  In fact, the examiner noted that the Veteran might be able to improve his sleeping patterns and help him function with less anxiety if he got treatment for his sleep apnea.  However, his chronic avoidance of social contacts "is not likely to improve substantially."  
Consequently, the examiner diagnosed the Veteran with total occupational and social impairment to due to PTSD.  The examiner reiterated that the Veteran's sleeping and social problems were interfering with his ability to work.  Additionally, the examiner opined the Veteran's sleeping problems were due to his nightmares and his trouble getting back to sleep after he experienced a nightmare because of the "fear of dream recurrence."  Furthermore, the examiner made a note that the Veteran "reported feeling 'embarrassed' about his disabilities" and that he would like to be active with others and be able to work again.  The examiner stated that the statements show that the Veteran had no ulterior motive in reporting his symptoms and level of dysfunction.  

Based on a review of all of the evidence, the Board concludes that an increased initial rating of 30 percent since the award of service-connection is warranted because the Veteran's PTSD symptomatology, which includes anxiety, suspiciousness, avoidance, chronic sleep impairment, intrusive thoughts, and irritability, results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.7 (2010).

The Board observes that the Veteran does have panic attacks; however, the evidence does not show that they have occurred more than once a week.  Flattened effect was never shown in either VA examination.  Both VA examinations found the Veteran did not have circumstantial, circumlocutory, or stereotyped speech.  In addition, the evidence shows no impaired memory, impaired judgment, or impaired abstract thinking.  Further, there was no evidence of disturbances to the Veteran's motivation or mood.  The Board also acknowledges that the Veteran does not have social relationships outside of the family, but the Veteran stated in both VA examinations that he has a good relationship with his wife and children.  Further, the Board acknowledges that, while the Veteran has anxiety, the assigned 30 percent rating contemplates difficulty with anxiety and panic attacks.  The remainder of the Veteran's symptomatology cannot be said to equate to a rating of 50 percent.  The collective evidence of record does not show occupational and social impairment with reduced reliability and productivity.  Indeed, both VA examiners found that the Veteran's PTSD was not the only disease that contributed to his impairment.  In fact, both VA examinations list multiple nonservice-connected psychiatric and physical disabilities that contribute to the Veteran's impairment.

In addition, the Board notes that the Veteran has been assigned a GAF score of 55.  As noted above, GAF scores of 51-60 are indicative of moderate symptoms, which are consistent with a 30 percent rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM IV).

While important, a GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of a veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.

Furthermore, the Board notes that the Veteran was also assigned a GAF score of 50 during the August 2007 VA examination.  Although the GAF score is lower than the score from the January 2009 VA examination, the Board finds that the GAF score form the most recent VA examination has the most probative value.  As discussed above herein, the examiner from the 2009 VA examination noted that the Veteran's GAF score "reflects a slight improvement in global functioning relative to that apparent at the [i]nitial PTSD [e]xam in [August] 2007."  [The Board notes the examiner stated that the Veteran's initial PTSD examination was in October 2007, however, the records clearly indicate that the Veteran's initial PTSD examination was in August 2007].

Additionally, the Board notes that the examiner from January 2009 VA examination indicated the Veteran suffers from total occupational and social impairment due to PTSD signs and symptoms, however, the records do not support the examiner's assertions.  The Board bases its decision on the evidence in the claims folder and not on the examiner's opinion.

For the reasons set forth above, the Veteran's PTSD cannot be said to equate to the criteria required for a 50 percent rating.  In other words, the disability picture evident in the record demonstrates that the Veteran's PTSD is adequately evaluated by the 30 percent rating throughout the appeal period.  The next higher schedular rating of 50 percent for the Veteran's service-connected PTSD is, therefore, not warranted at any time during the current appeal period.  

Moreover, the Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The provisions of 38 C.F.R. § 3.321(b) provide that, where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and, if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West, 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Here, the claims folder contains no evidence that the rating criteria for the Veteran's service-connected PTSD is in any way inadequate.  

Lastly, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected PTSD.  Rather, the evidence shows that the Veteran has a history of diabetes mellitus, type II; hypertension; COPD; thoracic spin, degenerative disc disease; and anxiety, which aid in his unemployability.  In fact, according to the August 2007 rating decision, the Veteran receives a nonservice connected pension for these disabilities.  Thus, at this point, there is no cogent evidence of unemployability due solely to the service-connected PTSD, and the issue of entitlement to increased compensation based on TDIU need not be addressed.


ORDER

An increased disability evaluation of 30 percent, but no higher, for PTSD is granted, subject to governing regulations concerning the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


